Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2 and 5-15 are currently rejected under 35 U.S.C. 101 and 103.  
Claims 3-4 have been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 5-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-2 and 5-15 are within the four statutory categories.  Claims 1-2 and 5-14 are drawn to an apparatus for monitoring patient insulin regimen adherence, which is within the four statutory categories (i.e. machine).  Claim 15 is drawn to a method for monitoring patient insulin regimen adherence which is within the four statutory categories (i.e. process).
Claim 1 recites: a device comprising a processor that executes instructions stored on a memory, wherein the instructions comprise obtaining event data, wherein the event data is time-stamped and labeled as either adherent or nonadherent, categorizing the event data based on the time-stamp data, grouping the event data based on the time-stamp data, and communicating a representation of adherence to an insulin dosage regimen based on the labeling of the event data, wherein each event is a fasting event or a meal event, and wherein the insulin dosage regimen comprises a basal insulin medicament dosage regimen or a bolus insulin medicament dosage regimen, and wherein each event is within a period of time that spans a plurality of days.
The limitations of computing the plurality of adherence values and combining the plurality of adherence values, given the broadest reasonable interpretation, cover the abstract idea of a mental process because they a process that could be practically performed in the human mind (i.e. observations, evaluations, judgments, and/or opinions – in this case labeling the event data as adherent or nonadherent, categorizing and grouping the event data), but for the recitation of generic computer components (i.e. the processor and memory).  Any limitations not identified above as part of the abstract ideas are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claim 15 is identical as the abstract idea for Claim 1, because the only difference between Claims 1 and 15 is that Claim 1 recites a device, whereas Claim 15 recites a method.
Dependent Claims 2 and 5-14 include other limitations, for example Claims 2 and 5-6 recite specific time periods, Claims 7-10 recite a particular manner of displaying the communicated data, Claim 11 recites displaying the representations of adherence, Claim 12 recites performing the aforementioned functions on a mobile device, and Claims 13-14 recite obtaining and processing glucose data from a glucose sensor, but these only serve to further limit Claim 1.
Furthermore, Claims 1-2 and 5-15 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a processor and a memory, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see pgs. 19-23 of the present Specification disclosing that the various components of the present invention may be embodied as, for example, known medical devices, a smart phone, laptop, tablet computer, desktop computer, or other form of electronic device, see MPEP 2106.05(f);
generally link the abstract idea to a particular technological environment or field of use – for example, the events comprising certain types of metabolic events and insulin regimens and classifying the events as adherent or nonadherent to an insulin regimen amounts to limiting the abstract idea to the field of healthcare/the environment of computers, see MPEP 2106.05(h); and/or
add insignificant extra-solution activity to the abstract idea – for example, the recitation of obtaining the event data, which amounts to mere data gathering, and/or the recitation of communicating the representation of adherence, which amounts to an insignificant application, see MPEP 2106.05(g).
Additionally, dependent Claims 2 and 5-14 include other limitations, but these limitations also amount to no more than mere instructions to apply an exception (e.g. the mobile device recited by dependent Claim 12), generally linking the abstract idea to a particular Claims 13-14), and/or mere adding insignificant extra-solution activity to the abstract idea (e.g. the displaying of the representation on a display as recited by dependent Claim 11 comprises an insignificant application), and hence also do not integrate the aforementioned abstract idea into a practical application.
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Pgs. 19-23 of the present Specification discloses that that the additional elements (i.e. the memory and processor, and any other potential structural limitations) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. obtaining event data, displaying the results of an analysis of the event data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives event data, and transmits the data to a display over a network, for example the Internet, e.g. see pgs. 19-20 of the present Specification;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of adherence data on a database and/or electronic memory;
Dependent Claims 2 and 5-14 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than generic structural elements (e.g. the mobile device recited in dependent Claim 12) performing generic functions (e.g. the display configured to display the representation recited in dependent Claim 11).
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-2 and 5-15 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan (Pub. No. US 2015/0006462) in view of Nagasaki (Pub. No. US 2015/0130830), further in view of Sieber (Pub. No. WO 2015040166 A1) and Duke (Pub. No. US 2015/0273147).

Regarding Claims 1 and 15, Sudharsan discloses the following:  A device/method for monitoring adherence to a prescribed insulin medicament dosage regimen for a subject over time (The data processed by the system may include a patient’s insulin regimen, e.g. see paragraphs [0045] and [0050].), wherein the device comprises one or more processors  and a memory (The system includes a processor and memory, e.g. see paragraph [0071].), the memory storing instructions that, when executed by the one or more processors, perform a method of: 
obtaining a first data set, the first data set comprising a plurality of metabolic events the subject engaged in (The system receives user input regarding patient , wherein each respective metabolic event in the plurality of metabolic events comprises (i) a timestamp of the respective metabolic event (The system tracks the time of each patient behavior, for example noting that the patient has orally consumed medication at various specific times, e.g. see paragraph [0035].) and (ii) a first classification that is at least one of insulin regimen adherent and insulin regimen nonadherent (The system tracks insulin dosing as part of an insulin regimen, e.g. see paragraphs [0045] and [0050], and further indicates when a patient behavior is compliant (i.e. adherent) or not compliant (i.e. nonadherent), e.g. see paragraph [0042].); and 
communicating, for each respective subset in the plurality of subsets, a respective representation of adherence to the prescribed insulin medicament dosage regimen, the respective representation of adherence collectively based upon the first classification of metabolic events in the respective subset, thereby monitoring adherence to the prescribed insulin medicament dosage regimen for the subject over time (The system calculates various adherence scoring metrics over time, e.g. see e.g. see paragraphs [0051]-[0054], and includes a dashboard that displays (i.e. communicates) the patient compliance scores (i.e. a representation of adherence to the prescribed insulin medicament dosage regimen over time), e.g. see paragraph [0065].);
each respective metabolic event in the plurality of metabolic events is within a period of time (Each event falls within a particular time period, e.g. see paragraphs [0036] and [0064].),
the period of time spans a plurality of days (The system is capable of being configured to monitor adherence for any user-selected time period including a week (i.e. a plurality of days), e.g. see paragraph [0064].).
But Sudharsan does not explicitly teach the following:
(A)	classifying each respective metabolic event in the plurality of metabolic events, using a second classification, based upon the timestamp of the respective metabolic event, wherein the second classification is characterized by a temporal periodicity and includes a plurality of periodic elements; 
(B)	binning each respective metabolic event in the plurality of metabolic events on the basis of the second classification thereby obtaining a plurality of subsets of the plurality of metabolic events, wherein each respective subset of the plurality of metabolic events in the plurality of subsets is for a different periodic element in the plurality of periodic elements;
(C)	wherein each respective metabolic event in the plurality of metabolic events is a fasting event and the insulin medicament dosage regimen is a basal insulin medicament dosage regimen; or
(D)	wherein each respective metabolic event in the plurality of metabolic events is a meal event and the insulin medicament dosage regimen is a bolus insulin medicament dosage regimen

Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Sudharsan to incorporate the categorizing of the events based on time as taught by Nagasaki in order to enable a user to easily grasp the dietary life of the user and an actual state of activities, e.g. see Nagasaki paragraph [0317], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(C)	Sieber teaches it was old and well known in the art of healthcare, at the effective filing date, for the system to track events including fasting events, e.g. see pg. 18, lines 19-31, and further to utilize the fasting event to determine basal insulin data, e.g. see pg. 2, lines 9-13, pg. 6, lines 4-8.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Sudharsan to incorporate the fasting event and basal insulin regimen as taught by Sieber in order to enable the system of Sudharsan to process more types of insulin and glucose-related data, wherein fasting blood glucose is the most 
(D)	Duke teaches it was old and well known in the art of healthcare, at the effective filing date, for the system to track events including meal events, e.g. see paragraph [0036], and further to track bolus insulin doses administered around the time of meal events, e.g. see paragraph [0055], to enable the system to offset a glucose rise due to the meal consumption.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Sudharsan to incorporate the meal event and bolus insulin regimen as taught by Duke in order to enable the system to offset a glucose rise due to the meal consumption, e.g. see Duke paragraph [0055], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Examiner notes that the present claim language requires that the metabolic event is a fasting event and the prescribed insulin regimen is a basal insulin regimen or the metabolic event is a meal event and the prescribed insulin regimen is a bolus insulin regimen, and hence only one of the aforementioned conditions can be satisfied at any given time.  Hence, only one of Sieber and Duke would be required to teach the claim limitations, depending on which condition is satisfied.  Therefore, as shown above, the aforementioned limitations are addressed by either the combination of Sudharsan, Nagasaki, and Sieber, or the combination of Sudharsan, Nagasaki, and Duke, but in the interest of compact prosecution, Examiner will refer to this combination as “the combination of Sudharsan, Nagasaki, Sieber, and Duke.”

Regarding Claim 2, the combination of Sudharsan, Nagasaki, Sieber, and Duke teaches the limitations of Claim 1, and further teaches the following: The device of claim 1, wherein
each respective metabolic event in the plurality of metabolic events is within a period of time (Each event falls within a particular time period, e.g. see Sudharsan paragraphs [0036] and [0064].), 
the period of time spans a plurality of weeks (The system is capable of being configured to monitor adherence for any user-selected time period including a month (i.e. a plurality of weeks), e.g. see Sudharsan paragraph [0064].), 
the temporal periodicity is weekly (The system may re-evaluate the user’s compliance weekly, e.g. see Sudharsan paragraphs [0027] and [0037].), and 
each periodic element in the plurality of metabolic events is a different day in the seven days of the week (The events may be separated according to each day of the week, e.g. see Nagasaki Figs. 34-35.).

Regarding Claim 5, the combination of Sudharsan, Nagasaki, Sieber, and Duke teaches the limitations of Claim 1, and further teaches the following: The device of claim 1, wherein
the temporal periodicity is daily (The system may re-evaluate the user’s compliance daily, e.g. see Sudharsan paragraphs [0027] and [0037].), and 
each periodic element in the plurality of periodic elements is a different one of “breakfast,” “lunch,” and “dinner.” (The meal events may be separated according to a meal type, for example breakfast, lunch, dinner, snack, and drinking, e.g. see Nagasaki paragraph [0310].).

Regarding Claim 6, the combination of Sudharsan, Nagasaki, Sieber, and Duke teaches the limitations of Claim 1, and further teaches the following: The device of claim 1, wherein
the temporal periodicity is weekly (The system may re-evaluate the user’s compliance weekly, e.g. see Sudharsan paragraphs [0027] and [0037].), and 
each periodic element in the plurality of periodic elements represents a different Page 5 of 8International Application No.: PCT/EP2017/065385meal in a set of 21 calendared weekly meals. (Each meal may be categorized according to a different meal type, for example, breakfast, lunch, dinner, snack, and drinking, e.g. see Nagasaki paragraph [0310], and furthermore each meal is distinguished from a different meal based on time, e.g. see Nagasaki paragraph [0310] – that is, it would have been obvious to track at least 21 meals because the system tracks each meal event at least over the course of a week, e.g. see Nagasaki Figs. 34-35, and it would have been obvious to one ordinarily skilled in the art that each day typically comprises at least three meals.).

Regarding Claim 11, the combination of Sudharsan, Nagasaki, Sieber, and Duke teaches the limitations of Claim 1, and further teaches the following: 
The device of claim 1, wherein the device includes a display (The system includes a display, e.g. see Sudharsan paragraph [0023].) and the communicating includes presenting each respective representation of adherence with the prescribed insulin medicament dosage regimen on the display (The system produces and displays medical adherence values (i.e. a representation of adherence to the prescribed insulin medicament dosage regimen over time), e.g. see Sudharsan paragraph [0065].). 

Regarding Claim 12, the combination of Sudharsan, Nagasaki, Sieber, and Duke teaches the limitations of Claim 1, and further teaches the following: 
The device of claim 1, wherein the device is a mobile device (The system may be executed on a client device comprising a mobile phone, e.g. see Sudharsan paragraph [0023].). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sudharsan, Nagasaki, Sieber, and Duke in view of Blinov (Pub. No. US 2015/0309675).

Regarding Claim 7, the combination of Sudharsan, Nagasaki, Sieber, and Duke teaches the limitations of Claim 1, but does not explicitly teach the following:  
(A)	The device of claim 1, wherein the respective representation of adherence for each respective subset in the plurality of subsets is collectively represented as a continuous two-dimensional spiral timeline comprising a plurality of revolutions by the communicating, wherein 
(B)	the spiral timeline comprises a plurality of radial sectors, 
(C)	each revolution in the plurality of revolutions represents a period of the temporal periodicity, and 
(D)	each respective radial sector in the plurality of radial sectors is uniquely assigned a corresponding subset in the plurality of subsets.

Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Sudharsan, Nagasaki, Sieber, and Duke to incorporate displaying the event data on a spiral timeline as taught by Blinov in order to enable a user to visually identify the start and end time of an event without looking at the particular numerical time designations on a table or grid, e.g. see Blinov paragraphs [0003]-[0004], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 8, the combination of Sudharsan, Nagasaki, Sieber, Duke, and Blinov teaches the limitations of Claim 7, and further teaches the following:
The device of claim 7, the method further comprising computing a plurality of adherence values (The system calculates a plurality of compliance to dosage values (i.e. adherence values), e.g. see Sudharsan paragraphs [0042]-[0043].), wherein 
each respective adherence value in the plurality of adherence values represents a corresponding time window in a plurality of time windows (Each of the compliance to dosage values (i.e. the adherence values) correspond to at least one dosage consumed over a particular time period (i.e. a corresponding time window), for example a number of dosages consumed in a day, e.g. see Sudharsan paragraphs [0042]-[0043].), 
each respective time window in the plurality of time windows is of a same first fixed duration (The system monitoring may be over a particular period (i.e. a time window), for example daily, where each event is performed at a fixed interval (i.e. a same first fixed duration), for example every 6 hours, e.g. see Sudharsan paragraph [0035].  Furthermore, in the instance where the monitoring period comprises a week and the patient is to take a medication (i.e. a metabolic event) daily, e.g. see Sudharsan paragraph [0036], each time window may be considered to be of a fixed duration of one day each.), 
each respective adherence value in the plurality of adherence values is computed by dividing a number of insulin regimen adherent metabolic events by a total number of metabolic events in the plurality of metabolic events that have timestamps in the time window corresponding to the respective adherence value (The compliance to dosage values are calculated by dividing the number of compliant events by the total prescribed, for example where 8 out of 10 prescribed dosages were in compliance, a compliance dosage value of 0.8 is calculated, e.g. see Sudharsan paragraphs [0042]-[0043] and [0048].), and 
each respective adherence value in the plurality of adherence values is assigned to a respective radial sector in the plurality of radial sectors based upon a time period represented by the respective adherence value thereby forming, for each respective subset in the plurality of subsets, the respective representation of adherence with the prescribed insulin medicament dosage regimen (The compliance to dosage values are calculated for a specific time period, for example, a day, e.g. see Sudharsan paragraph [0048].  However, the method may be modified to apply to any user-selected time period (i.e. a respective radial sector), e.g. see Sudharsan paragraph [0064].).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sudharsan, Nagasaki, Sieber, Duke, and Blinov in view of Creswell (Pub. No. US 2013/0317840).
Regarding Claim 9, the combination of Sudharsan, Nagasaki, Sieber, Duke, and Blinov teaches the limitations of Claim 8, but does not explicitly teach the following:  
(A)	The device of claim 8, wherein each respective adherence value in the two-dimensional spiral timeline is color coded as a function of an absolute value of Page 6 of 8International Application No.: PCT/EP2017/065385the respective adherence value. 
(A)	Creswell teaches it was old and well known in the art of healthcare, at the effective filing date, for the system to calculate a patient adherence rate, e.g. see paragraph [0470], wherein the patient adherence rate may be colored based on the numerical value, e.g. see paragraphs [0472] and [0519], to indicate a patient status, for example an alert status.
prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Sudharsan, Nagasaki, Sieber, Duke, and Blinov to incorporate the color coding of the patient data as taught by Creswell in order to indicate a patient status, for example an alert status, e.g. see Creswell paragraph [0519], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sudharsan, Nagasaki, Sieber, Duke, and Blinov in view of Sprague (Pub. No. US 2014/0310598).
Regarding Claim 10, the combination of Sudharsan, Nagasaki, Sieber, Duke, and Blinov teaches the limitations of Claim 7, but does not explicitly teach the following:  
(A)	The device of claim 7, wherein the continuous two-dimensional spiral is an Archimedean spiral or a logarithmic spiral. 
(A)	Sprague teaches it was old and well known in the art of event tracking, at the effective filing date, for the system to display events on a spiral timeline, e.g. see paragraph [0037], wherein the spiral may be an Archimedean spiral, e.g. see paragraphs [0066].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Sudharsan, Nagasaki, Sieber, Duke, and Blinov to incorporate the Archimedean spiral as taught by Sprague in order to maximize the field of view enabling a user to view and easily access portions of the timeline, e.g. see Sprague paragraph [0004], and because doing so could be readily and easily performed by .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sudharsan, Nagasaki, Sieber, and Duke in view of Bashan (Pub. No. US 2009/0253970).
Regarding Claim 13, the combination of Sudharsan, Nagasaki, Sieber, and Duke teaches the limitations of Claim 1, but does not explicitly teach the following: The device of claim 1, the method further comprising:
(A)	obtaining a second data set, the second data set comprising a plurality of autonomous glucose measurements of the subject and, for each respective autonomous glucose measurement in the plurality of autonomous glucose measurements, a timestamp representing when the respective measurement was made; 
(B)	classifying each respective autonomous glucose measurement in the plurality of autonomous glucose measurements, using the second classification, based upon the timestamp of the respective autonomous glucose measurement; and wherein 
(C)	the communicating further communicates, for each respective subset in the plurality of subsets, those values of autonomous glucose measurements in the plurality of autonomous glucose measurements that have been classified into the same periodic element in the plurality of periodic elements that the respective subset represents.

Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Sudharsan, Nagasaki, Sieber, and Duke to incorporate tracking and categorizing blood glucose measurements as taught by Bashan because the system of Sudharsan is already configured to obtain data from a blood sugar level monitor, e.g. see Sudharsan paragraph [0024], and in order to enable a user to better identify dynamic trends in blood-glucose-levels and improve diabetes control in patients, e.g. see Bashan paragraphs [0007] and [0010], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sudharsan, Nagasaki, Sieber, Duke, and Bashan in view of Kehr (Pub. No. US 2013/0218588).
Regarding Claim 14, the combination of Sudharsan, Nagasaki, Sieber, Duke, and Bashan teaches the limitations of Claim 13, and further teaches the following:
The device of claim 13, the device further comprising a wireless receiver, and wherein the second data set is obtained wirelessly from a glucose sensor (The .
But the combination of Sudharsan, Nagasaki, Sieber, Duke, and Bashan does not explicitly teach the following:
(A)	wherein the glucose sensor is affixed to the subject.
(A)	Kehr teaches it was old and well known in the art of healthcare, at the effective filing date, for the system to monitor patient adherence to a treatment regimen including insulin, e.g. see paragraphs [0061]-[0062] and [0137]-[0138], wherein the system further includes gathering blood glucose data from a blood glucose monitor attached (i.e. affixed) to the patient, e.g. see paragraphs [0137]-[0138], to provide for real-time patient monitoring and management of health status.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Sudharsan, Nagasaki, and Bashan to incorporate the patient-worn glucose monitor as taught by Kehr because the system of Sudharsan is already configured to obtain data from a blood sugar level monitor, e.g. see Sudharsan paragraph [0024], and in order to provide for real-time patient monitoring and management of health status, e.g. see Kehr paragraph [0140], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Response to Arguments
Applicant’s arguments, see Remarks, filed December 3, 2020, with respect to the rejection of Claim 10 under 35 U.S.C. 112(b) have been fully considered and, in combination with the present amendments, are persuasive.  The rejection of Claim 10 under 35 U.S.C. 112(b) has been withdrawn.

Applicant’s arguments, see Remarks, filed December 3, 2020, with respect to the rejections of Claims 1-2 and 5-15 under 35 U.S.C. 101 have been fully considered but are not persuasive.  
Applicant first alleges that the present invention is patent eligible because it is not directed towards a mental process, specifically because it is properly analogized to Claim 2 of Example 37, and Claim 1 of Example 38, e.g. see pgs. 10-14 of Remarks – Examiner disagrees.
The invention of Claim 2 of Example 37 requires the calculation of an amount of use of each icon and the tracking of how much memory has been allocated to each application associated with each icon over a predetermined period of time.  The invention of Claim 1 of Example 38 is directed towards initializing a model of an analog circuit, specifically requires the use of a random number generator, and further recites simulating a digital representation of the analog circuit.  Examiner agrees that neither Claim 2 of Example 37, nor Claim 1 of Example 38 are properly considered mental processes because neither of the inventions is reasonably performed by a human mentally and/or via pen and paper.  However, in contrast, the present invention is merely directed towards the categorization of data according to timestamps, and the labeling of event data as “adherent” or “non-adherent” – there is no recitation of a memory allocation calculation step, a random number generator, and/or any complex simulations.  Examiner maintains the assertion that it is 
  Applicant further alleges that the present invention is patent eligible because the invention achieves technological improvements, specifically analogizing the improvements achieved by the present invention to those achieved by the invention of Example 40, e.g. see pgs. 14-15 of Remarks – Examiner disagrees.
The invention of Claim 1 of Example 40 pertains to collecting network traffic data, wherein the collected data is of higher quality, with fewer network delay, packet loss, or jitter.  In contrast, the disclosures of the present Specification are directed towards the monitoring of adherence of a patient to an insulin regimen, and improvements associated with the adherence.  There is no disclosure in the present Specification of any improved data quality, or improved data accuracy, or of any improvements to the gathering of the data (i.e. reducing packet loss and/or jitter), and thus the improvements of the present invention are not properly analogized to those achieved by the invention of Example 40.
Applicant also alleges that the present invention is patent eligible because the additional elements are not well-understood, routine, and conventional, e.g. see pgs. 15-16 of Remarks – Examiner disagrees.
As shown above, Examiner has addressed each and every additional element recited by the present Claims, and has demonstrated that the hardware itself constitutes well-understood, routine, and conventional hardware, e.g. see pgs. 19-23 of the present Specification, and the functions of the additional elements performed by the hardware are also well-understood, routine, and conventional functions, based on similar caselaw in Intellectual Ventures v. Symantec and Parker v. Flook, and/or Bancorp Services v. Sun Life.
Claims 1-2 and 5-15 are rejected under 35 U.S.C. 101.

Applicant’s arguments, see Remarks, filed December 3, 2020, with respect to the rejections of Claims 1-2 and 5-15 under 35 U.S.C. 103 have been fully considered but are not persuasive.  
Applicant alleges that the previously cited prior art is deficient because it does not teach the limitations pertaining to the specific types of events and the specific types of insulin medicament dosage regimens, e.g. see pgs. 16-17 of Remarks – Examiner disagrees.
As shown above, Sieber teaches it was old and well known in the art of healthcare, at the effective filing date, for a system to track events including fasting events, e.g. see pg. 18, lines 19-31, and further to utilize the fasting event to determine basal insulin data, e.g. see pg. 2, lines 9-13, pg. 6, lines 4-8.  Furthermore, Duke teaches it was old and well known in the art of healthcare, at the effective filing date, for the system to track events including meal events, e.g. see paragraph [0036], and further to track bolus insulin doses administered around the time of meal events, e.g. see paragraph [0055], to enable the system to offset a glucose rise due to the meal consumption.  Additionally, Sudharsan teaches that each respective metabolic event in the plurality of metabolic events is within a period of time, e.g. see paragraphs [0036] and [0064], and also that the period of time spans a plurality of days, e.g. see paragraph [0064].
For the aforementioned reasons, Claims 1-6 and 9-15 are rejected under 35 U.S.C. 103.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658.  The examiner can normally be reached on Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
February 22, 2021